         Case 5:20-cv-01083-JMG Document 36 Filed 12/01/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

HARLEYSVILLE INSURANCE COMPANY,           :
et al.,                                    :
               Plaintiffs,                 :
                                           :
                  v.                       :             Civil No. 5:20-cv-01083-JMG
                                           :
PRINCE LAW OFFICES, P.C., et al.,          :
                  Defendants.              :
__________________________________________

                                          ORDER

       AND NOW, this 1st day of December, 2020, upon consideration of Defendants, Prince

Law Offices, P.C., Joshua Prince and Civil Rights Defense Firm, P.C.’s Motion to Stay Proceed-

ings and Motion to Dismiss Plaintiffs’ Amended Complaint (ECF Nos. 14, 21) and Plaintiffs’

Response thereto (ECF No. 26), and for reasons set forth in the accompanying Memorandum

Opinion, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, or in the alternative

stay this action, is DENIED.



                                                  BY THE COURT:


                                                  /s/ John M. Gallagher
                                                  JOHN M. GALLAGHER
                                                  United States District Court Judge
